Citation Nr: 9905045	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  94-46 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease with lumbar spondylosis, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel

INTRODUCTION

The veteran served on active duty from 1979 to 1986 and from 
November 1987 to March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.


FINDING OF FACT

The veteran's service-connected degenerative disc disease 
with lumbar spondylosis is manifested by pronounced 
disability with persistent symptoms compatible with  sciatic 
neuropathy, including characteristic pain, positive straight 
leg raises, and muscle spasm.


CONCLUSION OF LAW

The criteria for a 60 percent rating for degenerative disc 
disease with lumbar spondylosis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffree v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issue on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

By decision dated August 1994, the RO granted the veteran 
service connection for a low back disorder.  A noncompensable 
evaluation was assigned.  The RO reevaluated the rating in 
February 1995 and assigned the disability a 20 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  This rating 
was again increased to 40 percent disabling in October 1996.  
This is the rating currently in effect.

The veteran contends that his low back disorder is more 
severely disabling than reflected by his 40 percent 
evaluation.  In support of this contention, he has provided 
the Board with evidence relating to the current 
manifestations and symptomatology of his back disorder.  

The veteran's service medical records document his recurrent 
problems with a low back disorder while on active duty. An 
MRI in June 1992 revealed multilevel disc disease with 
resulting central stenosis, most severe at the level with an 
associated herniated nucleus pulposus.  In July 1992 he 
underwent epidural steroid injections to relieve the pain.  
He also reported a long history of back problems on his 
separation examination in January 1994. 

An April 1994 VA X-ray examination of the veteran's lumbar 
spine revealed chronic disc degeneration at L4-5 level and 
mild levoscoliosis, very possibly associated with muscle 
spasm; there was no evidence of a fracture.

S. Michael Tooke, M. D. examined the veteran in October 1994.  
The veteran had a full range of lumbar spine motion and could 
heel walk and toe walk with a normal gait.  There was no 
weakness noted in any motor groups in either lower extremity.  
Ankle jerks and knee jerks were 2/4 bilaterally.  Sensation 
to light touch was normal bilaterally.  He also reviewed a 
MRI study performed in June 1992 that showed degenerative 
disc disease and herniation.  The doctor diagnosed the 
veteran with lumbar spondylosis with spinal stenosis with 
sciatic pain on the right side.  The physician further 
commented upon the severity of the veteran's disability 
saying that although he was able to pursue a fairly high 
level of activity, the MRI showed his problems to be quite 
severe.  The symptoms were noted to be continuous rather than 
intermittent.

In March 1995, the veteran was examined and evaluated for a 
new type of back disorder treatment.  However, he was not a 
suitable candidate for the study.  The evaluation revealed S1 
bilateral sensory dermatonal abnormalities to fine touch and 
pin prick with possible positive SLR (pain radiated into 
calves per subject).  The veteran was not further examined as 
the above problems made him ineligible for the study.

In April 1995, the veteran was evaluated again by Dr. Tooke.  
Forward flexion of the lumbar spine was 80-90 %, and it was 
noted that the veteran could fully extend his spine.  He was 
quite tender around L4-5 centrally.  Straight leg raising was 
to 80 degrees bilaterally, knee jerks were graded at 2-3/4 
bilaterally and ankle jerks 1/4 bilaterally.  There is 
decreased sensation to light touch at the sole of the left 
foot.  The diagnosis was lumbar spondylosis.  The physician 
observed that that the veteran's symptoms were related to his 
underlying spondylosis and it was expected that the symptoms 
would wax and wane in the future.

The veteran underwent a VA orthopedic examination in 
September 1996.  He gave a history of recurrent episodes of 
back pain radiating into the right leg, and he described 
episodes when his body would "seize up", with bending to 
the right and pain radiating into the back of the right leg.  
He further reported that he had received five epidural 
steroid injections as  treatment for his recurrent back 
symptoms.  On examination he could flex his back to 80 
degrees and extend it to 25 degrees; these movements caused 
pain.  Lateral deviation was 20 degrees in each direction 
with pain on the right side.  Rotation right and left was 30 
degrees and it did not cause any discomfort.  The veteran 
extended his back to 25 degrees.  Deep tendon reflexes were 
active and present bilaterally if not hyperactive at the 
knees and the ankles.  Straight leg test was strongly 
positive on the right side, negative on the left.  The 
impression was degenerative disc disease and lumbar 
spondylosis.    

The veteran underwent a VA neurological examination in 
December 1997.  His complaints included pain radiating into 
the right leg, tingling in both legs, and weakness of the 
right extensor hallucis longus.  Upon examination, the 
extremities revealed no weakness, atrophy or fasciculation, 
except in the right extensor hallucis longus, where strength 
is 4+/5.  Deep tendon reflexes were 2+ in both lower 
extremities.  He could walk on his heels and toes without 
difficulty and he did not walk with a limp.  Straight leg 
raising was negative to 90 degrees in the sitting position on 
the left and pivot was at 90 degrees on the right.  Sensory 
examination was within normal limits.  The veteran was 
diagnosed with diffuse degenerative disc disease of the 
lumbar spine, with evidence of bulging and ruptured disks.  

The veteran underwent a VA spinal examination in January 
1998.  He again gave a history of severe back pain with 
radiation into the right leg, periodic episodes of spasms 
with coughing, sneezing or bending over, and numbness on the 
sole of his right foot.  Clinical evaluation showed that the 
veteran could only flex to 110 degrees and experienced pain 
in the lower back of the midline with some radiation towards 
the right and left side.  Extension was 15 degrees, lateral 
deviation is 18 degrees in each direction, and lateral 
rotation was approximately 20 degrees in each direction.  All 
of these movements produced some discomfort.  Straight leg 
test was significantly positive bilaterally, more so on the 
right.  Deep tendon reflexes were hyperactive and equal 
bilaterally.  The impression was diffuse degenerative disk 
disease.  X-rays at the time revealed degenerative disc 
disease at L4-5 and L5-S1.

The veteran presented testimony and numerous statements 
throughout the course of this appeal, including at RO 
hearings and most recently before this Board Member at a 
hearing held in October 1998.  He has described a continuous, 
dull, aching pain accompanied by muscle spasms, and recurrent 
incapacitating episodes approximately twice a month, which he 
describes as a severe spasm that debilitates him for a few 
days at a time.  He also testified that his back pain 
radiated down his right leg, and that he undertakes two hours 
of physical therapy daily in order to maintain an ordinary a 
lifestyle as possible.  Generally, he argues that his low 
back disability is more disabling than currently evaluated.

The veteran's low back disability is currently evaluated as 
40 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 
5293.  That code provides that symptomatology of severe 
recurring attacks of intervertebral disc syndrome with 
intermittent relief warrants a 40 percent evaluation.  A 60 
percent evaluation is warranted where the syndrome is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disk with little intermittent 
relief.

It is clear from the relevant medical and lay evidence of 
record that the veteran's degenerative disc disease with 
lumbar spondylosis is manifested by significant disability.  
Dr. Tooke noted in October 1994 that the veteran's lumbar 
spondylosis with spinal stenosis was productive of sciatic 
pain on the right side and that an MRI study in 1992 showed 
that his problems were quite severe.  A March 1995 evaluation 
revealed S1 bilateral sensory dermatonal abnormalities to 
fine touch and pin prick with a possible positive straight 
leg raise.  Clinical findings reported by Dr. Tooke in April 
1995 included diminished ankle jerks (1/4 bilaterally) and 
decreased sensation to light touch at the sole of the left 
foot.  Subsequent VA examinations in 1996, 1997, and 1998, 
and personal hearings held during this time, showed that the 
veteran's low back symptoms increased in severity.  He 
consistently described persistent, classic symptoms of 
sciatic neuropathy, including severe pain radiating into his 
right leg, and recurrent, incapacitating episodes of muscle 
spasms with radiating back pain.  There are objective 
findings that support such a pronounced disability picture, 
including the severe disc disease shown by MRI in 1992, and 
the strongly positive straight leg raises and sensory loss 
reported in recent years.  There is also the veteran's 
testimony, which this Board Member found to be quite 
persuasive and credible.  In reviewing this testimony and the 
medical evidence summarized above, the Board finds that the 
picture that emerges is one of pronounced disability with 
essentially constant symptoms of sciatic neuropathy and 
recurrent episodes of marked symptomatology that are 
incapacitating in nature.

The Board finds that the relevant medical and lay evidence of 
record shows that the veteran's service-connected 
degenerative disc disease with lumbar spondylosis is 
manifested by pronounced disability with persistent symptoms 
compatible with  sciatic neuropathy, including characteristic 
pain, positive straight leg raises, and demonstrable muscle 
spasm.  Thus, the criteria for a 60 percent rating under the 
applicable rating criteria (38 C.F.R. § 4.71a, Code 5293) 
have been met. 
   










ORDER

A 60 percent rating for degenerative disc disease with lumbar 
spondylosis is granted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

